*DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/13/2021 has been entered. Claims 1, 5, 9 have been amended, and claims 2, 6, 10, 13 have been previously canceled. Claims 1, 3-5, 7-9, 11-12 are currently pending in the application. 

Response to Arguments
35 U.S.C 103
	Regarding independent claims 1, 5 and 9, Applicant argues that the Office fails to disclose with Chakraborty in view of Patterson and Zhu, “partitioning a data sequence including a plurality of items of variable length block data into a plurality of search unit regions of a fixed length, each of the plurality of search unit regions having one or more of the plurality of items of variable length block data, by diving the data sequence at equal intervals from a head position of the data sequence”.
Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Chakraborty in view of Patterson and Zhu discloses the above limitations. Examiner first interprets from Chakraborty “([0023] A first stage may employ a CDC algorithm to fingerprint and chunk data in content-dependent sizes with the second or subsequent stages then slicing the CDC chunks into small fixed-size chunks, which may be used for content-dependent sized data chunks represents a plurality of items of variable length block data. The content-dependent chunks are then sliced or divided into small fixed-size chunks used for deduplication. Fixed-sized chunks meaning the content-dependent chunks were divided equally at equal intervals to produce same sized chunks. As these small fixed-size chunks are used for deduplication, they are used as “search regions” in the process of deduplication to determine whether a storage site already contains the same fixed-size chunks through hash matching. Now looking at paragraph 37, ([0037] The multi-stage chunking technique may receive an array of bytes as input to chunk and output an array of fixed-size chunks). Here, an array of bytes comes from the previous content-dependent sized data chunks that make up the “plurality of items”. As the array of bytes are used as input to chunk into an array of fixed-sized chunks, each fixed-sized chunk therefore contains one or more of the “plurality of items” that was originally present in the data chunks containing the corresponding bytes. Taken in consideration of all the above, Chakraborty in view of Patterson and Zhu discloses the above limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-5, 7-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US PG Pub # 20140114934) in view of Patterson (U.S Pub # 20140317063) and in further view of Zhu (U.S Pub # 20150347445).
With regards to claim 1, Chakraborty discloses a data processing device comprising:
partitioning a data sequence including a plurality of items of variable length block data ([0019] Building upon content-dependent chunking (CDC) using Rabin fingerprints, data may be fingerprinted and stored in chunks whose size depends on the size of the fingerprinted content. In some examples, data may be chunked on multiple levels, for example, two levels, in order to prevent sub-chunks common to two or more data chunks from not being deduplicated. For example, at a first level, a CDC algorithm may be employed to fingerprint and chunk data in content-dependent sizes (variable sizes)) into a plurality of search unit regions of a fixed length, each of the plurality of search unit regions having one or more of the plurality of items of variable length block data by dividing the data sequence at equal intervals from a head position of the data sequence ([0023] A first stage may employ a CDC algorithm to fingerprint and chunk data in content-dependent sizes with the second or subsequent stages then slicing the CDC chunks into small fixed-size chunks, which may be used for deduplication), and managing each variable length block data included in each of the plurality of search unit regions by using management information associating each of the plurality of items of variable length block data with one or more corresponding search unit regions among the plurality of search unit regions ([0023] the fixed-size sub-chunks whose SHA-1 fingerprints may also be computed and stored in a two-dimensional array of cells (part 
specifying, when a data access to an access target variable length block data in the data sequence is made, a search unit region based on position information and the management information included in a data access request, the search unit region being a region to which the access target variable length block data belongs ([0043] The fingerprint matrix is a two dimensional array of cells (including fingerprints and chunk pointers). A chunk pointer may point to a location (address) in the chunk store, where a corresponding sub-chunk is actually stored. [0047] the matrix-is-present procedure may return a true value if a given fingerprint is present in the fingerprint matrix); and 
searching the access target variable length block data from the variable length block data belonging to the specified search unit region, and specifying a position to be accessed to the searched access target variable length block data ([0079] The processor may also scan the two-dimensional array of cells and determine whether the new fingerprinted content is present in the two-dimensional array of cells upon receiving a new fingerprinted content for a fixed-size sub-chunk and discard the new fingerprinted content if the new fingerprinted content is present in the two-dimensional array of cells. [0083] each cell may include one or more of an original fingerprint, a duplicate fingerprint, a chunk pointer pointing to a fixed-size sub-chunk).
Chakraborty does not disclose however Patterson discloses:
the process comprises, when the data access is to write write data into the data sequence, 

creating update data by attaching the first variable length block to the head of the write data and attaching the second variable length block to the tail of the write data, and partially replacing the data sequence with the update data ([0037] modified data at the corresponding byte locations that might be modified data information, removed data information, added data information).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the deduplication system of Chakraborty by the storage system of Patterson to write updates to certain data blocks.
	One of ordinary skill in the art would have been motivated to make this modification in order to store a data change and an associated time for the data change (Patterson [0020]).
Zhu discloses:
extracting the first variable length block data from the first search unit region, and extracting the second variable length block data from the second search unit region 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the deduplication system of Chakraborty and Patterson by the file system of Zhu to extract certain data blocks.
	One of ordinary skill in the art would have been motivated to make this modification in order to quickly detect redundant data (Zhu [0006]).
Claims 5, 9 and 13 correspond to claim 1 and are rejected accordingly.
	With regards to claim 3, Chakraborty further discloses:
a deduplication processor that divides the update data into a plurality of items of variable length block data, and perform a deduplication process on each variable length block data ([0023] A first stage may employ a CDC algorithm to fingerprint and chunk data in content-dependent sizes with the second or subsequent stages then slicing the CDC chunks into small fixed-size chunks, which may be used for deduplication).
	Claims 7 and 11 correspond to claim 3 and are rejected accordingly.
With regards to claim 4, Chakraborty does not appear to disclose however Zhu discloses:
wherein, when the data access is to read read data from the data sequence, 
the search unit region specifier specifies a first search unit region and a second search unit region in the data sequence based on the position information included in a read request, the first search unit region being a region to which first variable length block data that is a head of the read data belongs ([0033] when the file is read in, starting from a head of the file, the beginning of the file is determined as the start 
the block searcher extracts the first variable length block data from the first search unit region and extracts the second variable length block data from the second search unit region ([0066] obtain data block from start boundary and end boundary of the variable-size block), and
the data processing device further comprises a read processor that extracts the read data from a range of the data sequence from the first variable length block to the second variable length block ([0068] determine the start boundary and end boundary of the current variable-size block and obtain the data through that window).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the deduplication system of Chakraborty by the file system of Zhu to extract certain data blocks.
	One of ordinary skill in the art would have been motivated to make this modification in order to quickly detect redundant data (Zhu [0006]).
	Claims 8 and 12 correspond to claim 4 and are rejected accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


                                                                                                                                                                                                       
                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166